FILED
                             NOT FOR PUBLICATION                            MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NORMAN JAMES HUBBS,                              No. 11-56866

               Plaintiff - Appellant,            D.C. No. 5:08-cv-00989-CBM-
                                                 FMO
  v.

COUNTY OF SAN BERNARDINO;                        MEMORANDUM *
GARY PENROD, Sheriff of San
Bernardino County California,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Norman James Hubbs, who is civilly committed in the State of California,

appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983

action alleging constitutional violations and violations of the Americans with

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Disabilities Act (“ADA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo summary judgment, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir.

2004), and for an abuse of discretion the district court’s decision whether to apply

equitable tolling or equitable estoppel, Leong v. Potter, 347 F.3d 1117, 1121 (9th

Cir. 2003). We affirm.

      The district court properly granted summary judgment because Hubbs’s

claims stemming from his incarceration at West Valley Detention Center, ending

on May 2, 2006, were barred by the applicable two-year statute of limitations. See

Jones, 393 F.3d at 927 (for § 1983 actions, “courts apply the forum state’s statute

of limitations for personal injury actions, along with the forum state’s law

regarding tolling”); Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133, 1137

n. 2 (9th Cir. 2002) (California personal injury statute of limitations is applicable to

ADA claims).

      Contrary to Hubbs’s contentions, neither equitable tolling nor equitable

estoppel apply because Hubbs should reasonably have been aware of the existence

of his claims within the limitations period and defendants did not wrongfully

prevent Hubbs from asserting his claims. See Lukovsky v. City & County of San

Francisco, 535 F.3d 1044, 1051-52 (9th Cir. 2008) (discussing requirements for

equitable tolling and equitable estoppel under California law). Moreover, statutory


                                           2                                     11-56866
tolling is inapplicable because at the time Hubbs’s claims accrued, Hubbs was not

imprisoned on a criminal charge, see Cal. Civ. Proc. Code § 352.1(a) (two year

tolling provision for prisoners); Jones, 393 F.3d at 927-28, and Hubbs was not

insane within the meaning of Cal. Civ. Proc. Code § 352(a), see Alcott Rehab.

Hosp. v. Superior Court, 112 Cal. Rptr. 2d 807, 812 (Ct. App. 2001).

      Hubbs’s contentions that the district court erred in considering Hubbs’s

filings of other cases during the relevant time period, and that the district court’s

denial of defendants’ Fed. R. Civ. P. 12(b)(6) motion was dispositive as to

timeliness, are without merit.

      AFFIRMED.




                                            3                                    11-56866